Citation Nr: 1725763	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

V. A. Dietrich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is with the RO in New Orleans, Louisiana.

In January 2016, the Board remanded the claim to the RO for further development and readjudication.

The appeal is again REMANDED to the RO for further development and readjudication.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure compliance with the Board's January 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In the January 2016 remand, the Board directed the VA examiner to consider all lay and medical evidence and provide an opinion, with clear and detailed rationale, as to whether the Veteran's current back disability is related to service.  The Board instructed the VA examiner to discuss the Veteran's reported in-service injury, assertions that he strained his back while picking up a drag chute and his reports of continuous back symptoms since service.  April 2010 Notice of Disagreement; July 2012 VA Form 9; October 2015 Statement.  The September 2016 VA examiner opined that it was less likely than not that the Veteran's back disability was related to service, without discussing the Veteran's lay statements detailing the history of his back condition.  Thus, the September 2016 VA medical opinion does not comply with the Board's remand directives.

The September 2016 VA examiner also failed to provide a clear and detailed explanation for his conclusion.  The examiner rendered a negative opinion based on the absence of evidence.  Therefore, the Board cannot make a fully informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, a new VA medical opinion is needed.  

The case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Obtain an opinion as to the nature and etiology of the diagnosed back disability from a VA examiner other than the examiner who provided the 2012 examination and September 2016 opinion.  The examiner must state that the claim file was reviewed.  

The examiner must opine as to whether it is: 

at least as likely as not (50 percent probability or more) that the Veteran's current back disability had its onset during service or was caused or aggravated by an incident during service.  

The examiner must discuss the Veteran's reports of an in-service injury, assertion that he injured his back while picking up a drag chute and his reports of continuous back symptoms since service.  April 2010 Notice of Disagreement; July 2012 VA Form 9; October 2015 Statement.

The rationale must address any evidence of record that is contradictory to the examiner's findings and reconciles this evidence with the examiner's conclusions/opinions. Absence of evidence (lack of treatment records) alone is not sufficient to undermine the Veteran's competent reports of in-service back injury and post-service complaints.

A complete rationale for the opinion must be provided.  

If upon completion of the above actions any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


